Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 26, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  159684(63)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  SPERRY L. MEGERIAN, Personal Representative                                                          Richard H. Bernstein
  of the ESTATE OF MARI ZIMMERMAN-                                                                     Elizabeth T. Clement
  THOMPSON,                                                                                            Megan K. Cavanagh,
                                                                                                                        Justices
              Plaintiff-Appellee,
  v                                                                 SC: 159684
                                                                    COA: 336483
Bay CC: 15-003782-CK
  UNITED SERVICES AUTOMOBILE
  ASSOCIATION,
            Defendant-Appellant.

  __________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 20,
  2019 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).

         CAVANAGH, J., did not participate due to her prior relationship with Garan Lucow
  Miller, P.C.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 26, 2020
         b0518
                                                                               Clerk